  Case: 1:17-md-02804-DAP Doc #: 2732 Filed: 10/07/19 1 of 2. PageID #: 421854




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 Track One Cases                                )
                                                )   MINUTES AND ORDER
                                                )   RE JURY QUESTIONNAIRES
                                                )
                                                )



       On Monday, October 7, 2019, the Court held a short conference with Track One trial

counsel. During the conference, the Court expressed its preference, for the sake of expediency, to

only bring in potential jurors who have completed the 19-page, case-specific jury questionnaires

prior to the conference with Track One trial counsel scheduled for 10:00 AM on Friday, October

11, 2019. At this time, there have been more than 200 jury questionnaires returned, and the Jury

Department anticipates receiving more over the next few days. Because the typical response time

for a potential juror to submit a completed jury questionnaire is between a couple of days to a

couple of weeks, potential jurors only now receiving jury questionnaires will not have sufficient

time to fill out and submit those questionnaires prior to the scheduled conference. The Court sees

no reason to continue to burden the public when those potential jurors will mostly likely not be

considered.

       None of the attorneys present voiced any objection. Thus, the Court hereby directs the Jury

Department to cease sending out new jury questionnaires on Tuesday, October 8, 2019.
 Case: 1:17-md-02804-DAP Doc #: 2732 Filed: 10/07/19 2 of 2. PageID #: 421855



      If any party would like to object to this directive, they must do so by no later than 4:00

PM on Monday, October 7, 2019.

             IT IS SO ORDERED.




                                               /s/ Dan Aaron Polster October 7, 2019
                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




                                              2
